UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH International Equity Fund BBH Broad Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end:October 31 Date of reporting period:January 31, 2012 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS January 31, 2012 (unaudited) Shares Value COMMON STOCKS(93.5%) BASIC MATERIALS (1.5%) Ecolab, Inc. Total Basic Materials COMMUNICATIONS (9.3%) Comcast Corp. (Class A) Google, Inc. (Class A)1 Liberty Media Corp. - Interactive A1 Total Communications CONSUMER CYCLICAL (7.8%) Target Corp. Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (32.2%) Anheuser-Busch InBev NV ADR Baxter International, Inc. DENTSPLY International, Inc. Diageo, Plc. ADR Henry Schein, Inc.1 Johnson & Johnson Nestle SA ADR Novartis AG ADR PepsiCo, Inc. Visa, Inc. (Class A) Total Consumer Non-Cyclical ENERGY (7.8%) EOG Resources, Inc. Occidental Petroleum Corp. Southwestern Energy Co.1 Total Energy FINANCIALS (20.7%) Berkshire Hathaway, Inc. (Class A)1 Chubb Corp. Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials Shares Value COMMON STOCKS (continued) INDUSTRIALS (4.3%) Waste Management, Inc. Total Industrials TECHNOLOGY (9.9%) Automatic Data Processing, Inc. Dell, Inc.1 eBay, Inc.1 Microsoft Corp. Total Technology TOTAL COMMON STOCKS (Identified cost $1,003,402,327) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (8.6%) BNP Paribas SA (Agreement dated 01/31/12 collateralized by U.S. Treasury Bond 1.000%, due 08/31/16, value $50,000,000) 02/01/12 0.19% Deutsche Bank AG (Agreement dated 01/31/12 collateralized by U.S. Treasury Bond 0.375%, due 09/30/12, value $55,964,000) 02/01/12 0.19% TOTAL REPURCHASE AGREEMENTS (Identified cost $105,000,000) TOTAL INVESTMENTS IN SECURITIES (Identified cost $1,108,402,327)2 102.1% LIABILITIES IN EXCESS OF CASH AND OTHER ASSETS NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $1,108,402,327, the aggregate gross unrealized appreciation is $136,568,405 and the aggregate gross unrealized depreciation is $5,317,541, resulting in net unrealized appreciation of $131,250,864. Abbreviations: ADR – American Depositary Receipt. FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2012 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Repurchase Agreements – – Total $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between levels 1, 2 or 3 as of January 31, 2012, based on the valuation input levels on October 31, 2011. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS January 31, 2012 (unaudited) Shares Value COMMON STOCKS (98.2%) AUSTRALIA (7.2%) BASIC MATERIALS Amcor, Ltd. COMMUNICATIONS Telstra Corp., Ltd. CONSUMER NON-CYCLICAL Coca-Cola Amatil, Ltd. Cochlear, Ltd. CSL, Ltd. ENERGY Woodside Petroleum, Ltd. FINANCIALS AMP, Ltd. QBE Insurance Group, Ltd. Total Australia BELGIUM (1.1%) CONSUMER NON-CYCLICAL Colruyt SA FINANCIALS Ageas1 Total Belgium BRAZIL (1.2%) ENERGY Petroleo Brasileiro SA ADR Total Brazil CHINA (1.6%) ENERGY China Shenhua Energy Co., Ltd. (H Shares) CNOOC, Ltd. Total China DENMARK (1.1%) CONSUMER NON-CYCLICAL Novo Nordisk AS (B Shares) Total Denmark FINLAND (0.7%) INDUSTRIALS Kone OYJ (B Shares) Total Finland FRANCE (10.6%) COMMUNICATIONS France Telecom SA CONSUMER NON-CYCLICAL Carrefour SA Cie Generale d'Optique Essilor International SA Danone Shares Value COMMON STOCKS (continued) FRANCE (continued) CONSUMER NON-CYCLICAL (continued) L'Oreal SA ENERGY Total SA FINANCIALS Societe Generale HEALTH CARE Sanofi-Aventis SA INDUSTRIALS Compagnie de Saint-Gobain Vallourec SA Vinci SA Total France GERMANY (4.6%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG TECHNOLOGY SAP AG UTILITIES RWE AG Total Germany HONG KONG (3.1%) COMMUNICATIONS China Mobile, Ltd. INDUSTRIALS Jardine Matheson Holdings, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong IRELAND (0.6%) INDUSTRIALS Experian, Plc. Total Ireland ISRAEL (1.2%) CONSUMER NON-CYCLICAL Teva Pharmaceutical Industries, Ltd. ADR Total Israel ITALY (1.9%) ENERGY ENI SpA Shares Value COMMON STOCKS (continued) ITALY (continued) FINANCIALS Intesa Sanpaolo SpA Total Italy JAPAN (27.1%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. COMMUNICATIONS Trend Micro, Inc. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Nintendo Co., Ltd. Shimamura Co., Ltd. Toyota Motor Corp. CONSUMER NON-CYCLICAL Chugai Pharmaceutical Co., Ltd. Kao Corp. Seven & I Holdings Co., Ltd. ENERGY Inpex Corp. FINANCIALS Aeon Mall Co., Ltd. Daito Trust Construction Co., Ltd. Mitsubishi Estate Co., Ltd. Tokio Marine Holdings, Inc. HEALTH CARE Astellas Pharma, Inc. Takeda Pharmaceutical Co., Ltd. INDUSTRIALS Daikin Industries, Ltd. Fanuc, Ltd. Hoya Corp. Keyence Corp. Komatsu, Ltd. TECHNOLOGY Canon, Inc. Total Japan NETHERLANDS (3.9%) COMMUNICATIONS Reed Elsevier NV CONSUMER NON-CYCLICAL Koninklijke Ahold NV Shares Value COMMON STOCKS (continued) NETHERLANDS (continued) ENERGY Royal Dutch Shell, Plc. (A Shares) FINANCIALS ING Groep NV1 Total Netherlands SINGAPORE (2.6%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. Total Singapore SPAIN (4.0%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Inditex SA CONSUMER NON-CYCLICAL Distribuidora Internacional de Alimentacion SA1 FINANCIALS Banco Santander SA UTILITIES Iberdrola SA Total Spain SWEDEN (1.1%) CONSUMER CYCLICAL Hennes & Mauritz AB (B Shares) Total Sweden SWITZERLAND (6.1%) CONSUMER NON-CYCLICAL Nestle SA SGS SA FINANCIALS Zurich Financial Services AG1 HEALTH CARE Novartis AG Total Switzerland TAIWAN (1.7%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. ADR Total Taiwan Shares Value COMMON STOCKS (continued) UNITED KINGDOM (16.8%) COMMUNICATIONS Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. CONSUMER NON-CYCLICAL Reckitt Benckiser Group, Plc. Smith & Nephew, Plc. Tesco, Plc. Unilever, Plc. WM Morrison Supermarkets, Plc. ENERGY BG Group, Plc. BP, Plc. Cairn Energy, Plc.1 FINANCIALS HSBC Holdings, Plc. Standard Chartered, Plc. HEALTH CARE GlaxoSmithKline, Plc. UTILITIES Centrica, Plc. Total United Kingdom TOTAL COMMON STOCKS (Identified cost $439,407,274) TOTAL INVESTMENTS IN SECURITIES (Identified cost $439,407,274)2 98.2% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $439,407,274, the aggregate gross unrealized appreciation is $126,893,476 and the aggregate gross unrealized depreciation is $52,044,902, resulting in net unrealized appreciation of $74,848,574. Abbreviations: ADR – American Depositary Receipt. A. FAIR VALUE MEASUREMENTS BBH International Equity Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including (such a pricing model) and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2012 Australia $– $– Belgium – – Brazil – – China – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Ireland – – Israel – – Italy – – Japan – – Netherlands – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Total Investments, at value $– Other Financial Instruments, at value Forward Foreign Currency Exchange Contracts – – Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between Levels based on valuations at the end of the reporting period. There were notransfers between Levels 1, 2 or 3 as of January 31, 2012, based on the valuation input Levels on October 31, 2011. B. FORWARD FOREIGN CURRENCY CONTRACTS Forward Foreign Currency Exchange Contracts - As of January 31, 2012, the Fund held the following open forward foreign currency exchange contracts: Foreign Currency Local Currency Counterparty Market Value Settlement Date Unrealized Gain/(Loss) Contracts to Sell: Australian Dollar BBH April 27, 2012 Net Unrealized Gain on Open Forward Foreign Currency Exchange Contracts Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH BROAD MARKET FUND PORTFOLIO OF INVESTMENTS January 31, 2012 (unaudited) Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES(32.4%) Ally Master Owner Trust2010-21 04/15/17 4.250% American Express Credit Account Master Trust2008-42 11/15/16 American Express Credit Account Master Trust2008-92 04/15/16 AmeriCredit Automobile Receivables Trust2009-1 10/15/13 AmeriCredit Automobile Receivables Trust2010-1 03/17/14 AmeriCredit Automobile Receivables Trust2010-3 04/08/15 AmeriCredit Automobile Receivables Trust2011-3 01/08/16 AmeriCredit Automobile Receivables Trust2011-4 05/09/16 Americredit Prime Automobile Receivables Trust2009-1 01/15/14 Avis Budget Rental Car Funding AESOP LLC2009-2A1 02/20/14 Avis Budget Rental Car Funding AESOP LLC2010-3A1 05/20/16 Avis Budget Rental Car Funding AESOP LLC2010-5A1 03/20/17 BA Credit Card Trust2007-A8 11/17/14 Bank of America Auto Trust2009-2A1 10/15/16 Bank of America Auto Trust2009-3A1 12/15/13 BMW Vehicle Owner Trust2011-A 08/25/15 Cabela's Master Credit Card Trust2010-1A1,2 01/16/18 Cabela's Master Credit Card Trust2010-2A1,2 09/17/18 Capital One Multi-Asset Execution Trust2005-A7 06/15/15 CarMax Auto Owner Trust2011-2 12/15/15 Chase Issuance Trust2008-A102 08/17/15 Chesapeake Funding LLC2011-2A1,2 04/07/24 Chrysler Financial Auto Securitization Trust2009-A 01/15/16 CitiFinancial Auto Issuance Trust2009-11 10/15/13 CitiFinancial Auto Issuance Trust2009-11 08/15/16 CNH Equipment Trust2009-B 10/15/14 CNH Equipment Trust2010-B 11/17/14 CNH Wholesale Master Note Trust2011-1A1,2 12/15/15 DSC Floorplan Master Owner Trust2011-11 03/15/16 Enterprise Fleet Financing LLC2011-21 10/20/16 Enterprise Fleet Financing LLC2011-31 05/20/17 Ford Credit Auto Owner Trust2009-E 01/15/14 Ford Credit Floorplan Master Owner Trust2010-11,2 12/15/14 Ford Credit Floorplan Master Owner Trust2010-31,2 02/15/17 Ford Credit Floorplan Master Owner Trust2010-31 02/15/17 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) GE Capital Credit Card Master Note Trust2009-2 07/15/15 3.690% GE Capital Credit Card Master Note Trust2010-3 06/15/16 GE Dealer Floorplan Master Note Trust2011-1A2 07/20/16 Hertz Vehicle Financing LLC2010-1A1 02/25/17 Hertz Vehicle Financing LLC2011-1A1 03/25/18 Honda Auto Receivables Owner Trust2009-3 05/15/13 Huntington Auto Trust2011-1A1 11/15/16 Hyundai Auto Receivables Trust2009-A 08/15/13 John Deere Owner Trust2009-A 10/15/13 Leaf II Receivables Funding LLC2010-31 06/20/16 Leaf II Receivables Funding LLC2011-11 12/20/18 Mercedes-Benz Auto Receivables Trust2009-1 01/15/14 MMAF Equipment Finance LLC2009-AA1 11/15/13 MMAF Equipment Finance LLC2009-AA1 01/15/30 Nissan Auto Receivables Owner Trust2009-A 02/15/13 Nissan Master Owner Trust Receivables2010-AA1,2 01/15/15 Nordstrom Private Label Credit Card Master Note Trust2011-1A1 11/15/19 Penarth Master Issuer, Plc.2011-1A1,2 05/18/15 Santander Drive Auto Receivables Trust2010-1 11/17/14 Santander Drive Auto Receivables Trust2010-1 05/15/17 Santander Drive Auto Receivables Trust2011-2 02/16/15 Santander Drive Auto Receivables Trust2011-3 04/15/15 SMART Trust2011-1USA1 11/14/16 SMART Trust2011-2USA1 03/14/15 SMART Trust2011-4USA1,2 08/14/17 Turquoise Card Backed Securities, Plc.2011-1A1,2 09/15/16 Utah State Board of Regents2 05/01/29 Volkswagen Auto Loan Enhanced Trust2010-1 01/20/14 Volkswagen Auto Loan Enhanced Trust2012-1 07/20/18 Volkswagen Credit Auto Master Trust2011-1A1,2 09/20/16 Westlake Automobile Receivables Trust2010-1A1 12/17/12 Westlake Automobile Receivables Trust2011-1A1 07/15/13 Westlake Automobile Receivables Trust2011-1A1 06/16/14 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) World Omni Auto Receivables Trust2010-A 12/16/13 1.340% Total Asset Backed Securities (Identified cost $781,601,921) COLLATERALIZED MORTGAGE BACKED SECURITIES(0.7%) American Tower Trust2007-1A1 04/15/37 JP Morgan Chase Commercial Mortgage Securities Corp.2011-PLSD1 11/13/44 Total Collateralized Mortgage Backed Securities (Identified cost $15,462,263) CORPORATE BONDS(47.9%) AEROSPACE/DEFENSE(0.4%) Raytheon Co. 12/15/14 AGRICULTURE(1.6%) Reynolds American, Inc. 06/01/13 AUTO MANUFACTURERS(1.5%) Daimler Finance North America LLC1 01/09/15 BANKS(11.0%) BB&T Corp. 09/25/13 Citigroup, Inc. 08/19/13 Comerica Bank 11/21/16 Fifth Third Bancorp 05/01/13 FNBC 1993-A Pass Through Trust 01/05/18 Goldman Sachs Group, Inc. 11/01/12 Goldman Sachs Group, Inc. 05/01/14 JPMorgan Chase & Co. 06/01/14 KeyBank N.A. 08/15/12 KeyCorp 08/13/15 Royal Bank of Scotland, Plc. 01/11/14 Royal Bank of Scotland, Plc. 03/16/16 Wachovia Corp. 05/01/13 BEVERAGES(1.5%) Anheuser-Busch InBev Worldwide, Inc. 03/26/13 SABMiller Holdings, Inc.1 01/15/15 BIOTECHNOLOGY(0.2%) Gilead Sciences, Inc. 12/01/14 DIVERSIFIED FINANCIAL SERVICES(3.4%) 5400 Westheimer Court Depositor Corp.1 04/11/16 American Express Credit Corp. 08/20/13 Bear Stearns Cos. LLC 02/01/12 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) DIVERSIFIED FINANCIAL SERVICES (continued) Merrill Lynch & Co., Inc. 08/15/12 6.050% Merrill Lynch & Co., Inc. 01/15/15 ELECTRIC(0.6%) PG&E Corp. 04/01/14 ENVIRONMENTAL CONTROL(0.6%) Allied Waste North America, Inc. 06/01/17 FOOD(0.4%) Kroger Co. 06/15/12 FOREST PRODUCT & PAPER(1.0%) International Paper Co. 04/01/15 GAS(0.7%) Sempra Energy 02/01/13 Sempra Energy 11/15/13 HEALTHCARE-PRODUCTS(0.5%) DENTSPLY International, Inc.2 08/15/13 HEALTHCARE-SERVICES(1.4%) UnitedHealth Group, Inc. 11/15/12 UnitedHealth Group, Inc. 04/01/13 WellPoint, Inc. 08/01/12 INSURANCE(3.3%) ACE INA Holdings, Inc. 06/15/14 ACE INA Holdings, Inc. 05/15/15 Everest Reinsurance Holdings, Inc. 10/15/14 Marsh & McLennan Cos., Inc. 03/15/12 MetLife, Inc. 12/15/12 MetLife, Inc. 02/06/14 IRON/STEEL(1.4%) ArcelorMittal 06/01/13 MEDIA(3.2%) Comcast Cable Communications Holdings, Inc. 03/15/13 News America, Inc. 02/01/13 Time Warner Cable, Inc. 07/02/12 MINING(1.5%) Anglo American Capital, Plc.1 04/08/14 Rio Tinto Finance USA, Ltd. 05/20/16 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) OFFICE/BUSINESS EQUIP(0.1%) Pitney Bowes, Inc. 08/15/14 4.875% OIL & GAS(1.1%) EnCana Corp. 10/15/13 Transocean, Inc. 03/15/13 OIL & GAS SERVICES(2.1%) Cameron International Corp.2 06/02/14 Weatherford International, Ltd. 03/15/13 PHARMACEUTICALS(1.1%) Teva Pharmaceutical Finance Co. BV2 11/08/13 PIPELINES(1.9%) ONEOK Partners LP 04/01/12 Williams Partners LP 02/15/15 REAL ESTATE(0.7%) ProLogis LP 08/15/17 REAL ESTATE INVESTMENT TRUSTS(1.6%) American Tower Corp. 04/01/15 HCP, Inc. 02/01/14 Simon Property Group LP 01/30/17 RETAIL(0.1%) CVS Pass-Through Trust1 01/10/13 SOFTWARE(1.5%) Intuit, Inc. 03/15/12 TELECOMMUNICATIONS(2.7%) AT&T, Inc. 01/15/13 British Telecommunications, Plc. 01/15/13 Deutsche Telekom International Finance BV 07/22/13 Deutsche Telekom International Finance BV 08/20/13 France Telecom SA 07/08/14 France Telecom SA 09/16/15 TRANSPORTATION(0.8%) Burlington Northern Santa Fe LLC 07/01/13 Union Pacific Corp. 01/31/13 Total Corporate Bonds (Identified cost $1,152,009,272) MUNICIPAL BONDS(4.4%) Minnesota State Tobacco Securitization Authority 03/01/15 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) New Jersey State Economic Development Authority 09/01/13 2.657% New Jersey State Turnpike Authority 01/01/16 New York, New York 12/01/13 New York, New York 10/01/14 New York, New York 12/01/14 Pennsylvania State Economic Development Financing Authority 07/01/41 State of California 07/01/13 State of Illinois 01/01/14 Total Municipal Bonds (Identified cost $105,942,429) U.S. INFLATION LINKED DEBT(3.9%) U.S. Treasury Inflation Indexed Bonds 07/15/13 U.S. Treasury Inflation Indexed Bonds 01/15/15 Total U.S. Inflation Linked Debt (Identified cost $93,449,022) U.S. GOVERNMENT AGENCY OBLIGATIONS(0.1%) Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 04/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 01/01/37 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 02/01/37 Federal National Mortgage Association (FNMA)2 07/01/36 Federal National Mortgage Association (FNMA)2 09/01/36 Federal National Mortgage Association (FNMA)2 01/01/37 Government National Mortgage Association (GNMA)2 08/20/29 Total U.S. Government Agency Obligations (Identified cost $2,112,149) CERTIFICATES OF DEPOSIT(5.0%) Bank of Tokyo-Mitsubishi UFJ Ltd. 03/09/12 Rabobank Nederland NV 02/01/12 Svenska Handelsbanken 04/23/12 Total Certificates of Deposit (Identified cost $122,500,488) Principal Amount Maturity Date Interest Rate Value COMMERCIAL PAPER(4.8%) Deutsche Bank Financial LLC3 02/01/12 0.100% National Australia Funding Delaware, Inc.1,3 02/21/12 Societe Generale North America, Inc.3,4 02/01/12 Total Commercial Paper (Identified cost $118,297,200) U.S. TREASURY BILLS(0.1%) U.S. Treasury Bill3,5 03/08/12 Total U.S. Treasury Bills (Identified cost $3,399,806) TOTAL INVESTMENTS IN SECURITIES (Identified cost $2,394,774,550)6 99.3% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at January 31, 2012 was $661,504,494 or 27.1% of net assets. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the January 31, 2012 coupon or interest rate. 3 Coupon represents a yield to maturity. 4 Coupon represents a weighted average yield. 5 All or a portion of this security is held at the broker as collateral for open futures contracts. 6 The aggregate cost for federal income tax purposes is $2,394,774,550, the aggregate gross unrealized appreciation is $29,459,786 and the aggregate gross unrealized depreciation is $469,554, resulting in net unrealized appreciation of $28,990,232. Abbreviations: FHLMC − Federal Home Loan Mortgage Association. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. A. FAIR VALUE MEASUREMENTS BBH Broad Market Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including (such a pricing model) and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2012 Municipal Bonds $– $– Asset Backed Securities – – Certificates of Deposit – – Collateralized Mortgage Backed Securities – – Commercial Paper – – Corporate Bonds – – Inflation Protected Obligations – – U.S. Government Agency Obligations – – U.S. Treasury Bills – – Total Investments, at value $– $– Other Financial Instruments, at value Futures Contracts – – Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of January 31, 2012, based on the valuation input levels on October 31, 2011. B. OPEN FUTURES COMMITMENTS At January 31, 2012, the Fund had the following open futures commitments: Description Number of Contracts Expiration Date Market Value Unrealized Gain / (Loss) Contracts to Sell: U.S. Treasury 2-Year Notes March 2012 U.S. Treasury 5-Year Notes March 2012 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/ Radford W. Klotz By (Signature and Title)* Radford W. Klotz President - Principal Executive Officer Date:March 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Radford W. Klotz Radford W. Klotz President - Principal Executive Officer Date: March 28, 2012 By (Signature and Title)* /s/ Charles H. Schreiber Treasurer - Principal Financial Officer Date:March 28, 2012 * Print name and title of each signing officer under his or her signature.
